Filed 11/4/14 P. v. Bailey CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B254065

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA094070)
         v.

CLYDE BAILEY III,

         Defendant and Appellant.




THE COURT:*

         Appellant Clyde Bailey III (Bailey) appeals from an order of resentencing.
         As set forth in our prior opinion (People v. Bailey (July 16, 2013, B235380)
[nonpub. opn.]), Bailey and three other individuals tried to burglarize two residential
dwellings in Los Angeles. The jury convicted him on both counts of attempted
residential burglary (Pen. Code, §§ 664/211) and found the gang allegation to be true.
Bailey admitted that he had suffered a prior juvenile adjudication of a serious felony,
within the meaning of the Three Strikes law. Following the entry of judgment, Bailey
appealed. On July 16, 2013, we affirmed the judgment of conviction, but struck the



*        BOREN, P. J., ASHMANN-GERST, J., HOFFSTADT, J.
five-year prior serious felony enhancement under Penal Code section 667, subdivision
(a)(1), and remanded the matter for resentencing.
       At the resentencing hearing, the trial court struck the erroneously imposed
enhancement and restructured Bailey’s sentence by reviving a five-year gang
enhancement that the trial court had stricken at his initial sentencing. Ultimately, Bailey
received the same aggregate seven-year sentence.
       On January 27, 2014, Bailey filed a notice of appeal from the order of
resentencing.
       Counsel was appointed to represent Bailey in connection with this appeal. After
examination of the record, counsel filed an “Opening Brief” in which no arguable issues
were raised. On August 20, 2014, we advised Bailey that he had 30 days within which to
personally submit any contentions or issues for us to consider. No response has been
received to date.
       We have examined the entire record and are satisfied that Bailey’s appellate
counsel has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 441 (Wende).) We see no indication that the
trial court erred in resentencing Bailey. Accordingly, we conclude that Bailey has, by
virtue of counsel’s compliance with the Wende procedure and our review of the record,
received adequate and effective appellate review of the judgment and sentence entered
against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278; People v. Kelly
(2006) 40 Cal.4th 106, 123–124.)
       The judgment and resentencing order are affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             2